Plaintiff sues to recover $764.94 for transportation charges allegedly owed it by defendant. On March 7,1968, plaintiff filed its acceptance of the amount which defendant admits is due plaintiff, stating that its claim is controlled by the decision of the court in Seaboard Airline Railroad Company v. United States, 181 Ct. Cl. 719, 387 F. 2d 651 (1967). On March 8, 1968, the commissioner of the court filed a memorandum report recommending that judgment be entered for plaintiff in the sum of $184.14 which recommendation was adopted by *973the court. On. March. 18, 1968, the court ordered that judgment be entered for plaintiff in the amount of $184.14.